Surrogate Foam Test System


Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Receipt is acknowledged of Applicant’s reply filed 05/24/2022 which has amendments to the claims and Applicant’s arguments related to the previous rejection. The above have been entered and considered.

Terminal Disclaimer
The terminal disclaimer filed on 05/24/2022 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of US Patent No. 10,758,759 has been reviewed and is accepted.  The terminal disclaimer has been recorded.

Response to Arguments
Regarding applicant’s argument that the filed terminal disclaimer overcomes the double patenting rejection, examiner is persuaded and the non-statutory double patenting rejection is withdrawn.
Further, Applicant argues that the amendments place the claims in a condition for allowance. Regarding this assertion, please see the Reasons for Allowability below.
Allowable Subject Matter

Claims 1 - 16 and 19 - 20 are allowed.

The following is an examiner’s statement of reasons for allowance:

Regarding claim 1, Kudo discloses an agent distribution system including a water line connected to a water supply, a foam concentrate line connected to a foam concentrate storage container, a flush line with a ball valve connected to the water supply, where the flush line extends into the foam concentrate line downstream of a foam concentrate valve, a first flow meter positioned along the foam concentrate line downstream of the flush line, a second flow meter positioned downstream of the first flow meter and upstream of a discharge nozzle, a water foam mixing component positioned along the foam concentrate line between the first and second flow meters, a solenoid valve positioned on the foam concentrate line between the first flow meter and water foam mixing component and a controller that controls the agent distribution system, Kudo does not teach Applicant’s controller configured during a testing mode to conduct a testing mode sequence at two different settings of the solenoid valve.
Furthermore, no other prior art can be found to motivate or teach Applicant’s system, where the controller is configured to: acquire the first flow rate of the water flowing through the first flow meter and the second flow rate of the water flowing through the second flow meter; determine a performance characteristic based on the first flow rate and the second flow rate; modulate a current setting of the metering valve from a first setting to a second setting; and conduct the testing mode sequence again at the second setting of the metering valve to verify the fluid distribution system is performing properly, in combination with the remaining limitations of the claim. The dependent claims would be allowable for at least the same reasons as above.

Regarding claim 11, Kudo discloses an agent distribution system including a foam concentrate line connected to a foam concentrate storage container, a flush line with a ball valve connected to a water supply, where the flush line extends into the foam concentrate line downstream of a foam concentrate valve, a first flow meter positioned along the foam concentrate line downstream of the flush line, a second flow meter positioned downstream of the first flow meter and upstream of a discharge nozzle, a solenoid valve positioned on the foam concentrate line between the first flow meter and a discharge and a controller that controls the agent distribution system, Kudo does not teach Applicant’s controller configured during a testing mode to conduct a testing mode sequence at two different settings of the solenoid valve.
Furthermore, no other prior art can be found to motivate or teach Applicant’s system, where the controller is configured to: acquire the first flow rate of the water flowing through the first flow meter and the second flow rate of the water flowing through the second flow meter; determine a performance characteristic based on the first flow rate and the second flow rate; modulate a current setting of the metering valve from a first setting to a second setting; and conduct the testing mode sequence again at the second setting of the metering valve to verify the fluid distribution system is performing properly, in combination with the remaining limitations of the claim. The dependent claims would be allowable for at least the same reasons as above.

Regarding claim 19, Kudo and Boyle teach a fire truck, a dispersing device and an agent distribution system including a water line connected to a water supply, a foam concentrate line connected to a foam concentrate storage container, a flush line with a ball valve connected to the water supply, where the flush line extends into the foam concentrate line downstream of a foam concentrate valve, a first flow meter positioned along the foam concentrate line downstream of the flush line, a second flow meter positioned downstream of the first flow meter and upstream of a discharge nozzle, a water foam mixing component positioned along the foam concentrate line between the first and second flow meters, a solenoid valve positioned on the foam concentrate line between the first flow meter and water foam mixing component and a controller that controls the agent distribution system, Kudo and Boyle do not teach Applicant’s controller configured during a testing mode to conduct a testing mode sequence at two different settings of the solenoid valve. Furthermore, no other prior art can be found to motivate or teach Applicant’s system, wherein, during the testing mode, the controller is configured to: acquire the first flow rate of the water flowing through the first flow meter and the second flow rate of the water flowing through the second flow meter; determine a performance characteristic based on the first flow rate and the second flow rate; modulate a current setting of the metering valve from a first setting to a second setting; and conduct the testing mode sequence again at the second setting of the metering valve to verify the fluid distribution system is performing properly, in combination with the remaining limitations of the claim. Dependent claim 20 would be allowable for at least the same reasons as above.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Timothy P Graves whose telephone number is 469-295-9072. The examiner can normally be reached M-F 8 a.m. - 5 p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Macchiarolo can be reached at 571-272-2375. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (USA or CANADA) or 571-272-1000.




/TIMOTHY P GRAVES/Examiner, Art Unit 2856                                                                                                                                                                                                        
/Eric S. McCall/Primary Examiner, Art Unit 2856